                        Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 1 of 38



                    1    PATRICK J. REILLY, ESQ., Nevada Bar No. 6103
                         preilly@bhfs.com
                    2    MAXIMILIEN D. FET AZ, ESQ., Nevada Bar No. 12 73 7
                         mfetaz@bhfs.com
                    3    BROWNSTEIN HYATT FARBER SCHRECK, LLP
                         100 North City Parkway, Suite 1600
                    4    Las Vegas, NV 89106-4614
                         Telephone: 702.3 82.21 O 1
                    5    Facsimile: 702.382.8135

                    6   Attorneys for BMW Financial Services NA, LLC and
                        BMW ofNorth America, LLC
                    7

                    8                                      UNITED STATES DISTRICT COURT

                    9                                          DISTRICT OF NEVADA
g.
..,¡
..,¡               10   JAN SHEINFELD, an Individual,                    Case No.:
.¡
u
"'o
e,: o
                   11                         Plaintiff,                 NOTICE OF REMOVAL UNDER 28 U.S.C. §
:e ~
u ~ \O~                                                                  1331
    ~ .,.
<J:J ::::
                   12   v.
~~~                                                                      (Formerly Case No. A-18-782227-C, filed in
= ~-
"< -t:~ ~>         13   BMW FINANCIAL SERVICES NA, LLC,                  the Eighth Judicial District Court, Clark
"- :. z
!-     >.
r""' .:::
            ,.,¡
            <e
                        a foreign limited liability company; BMW         County, Nevada)
< u zi
>~>                14   OF NORTH AMERICA, LLC, a foreign
:e ;:o ~~
z z         ...l
                        limited liability company; JRJ
- o                15   INVESTMENTS, INC. d/b/a BMW OF
"'º
é- -
V)
z                       LAS VEGAS, a Nevada corporation;
~                  16   DOES 1 through 20, inclusive; and ROE
o
e,:
al                      CORPORA TI ONS 1 through 20, inclusive,
                   17
                                              Defendants.
                   18

                   19               PLEASE TAKE NOTICE that Defendants BMW Financial Services NA, LLC and BMW

                   20    of North America, LLC (collectively the "Removing Defendants") hereby remove this action

                   21    from the Eighth Judicial District Court in Clark County, Nevada, Case No. A-18-782227-C, to the

                   22   United States District Court for the District of Nevada.        This Court has federal question

                   23   jurisdiction under 28 U.S.C. § 1331.

                   24   I.          INTRODUCTION.

                   25               Plaintiff Jan Sheinfeld ("Plaintiff') brought an action against Removing Defendants

                   26   relating to an automobile lease agreement dispute and brought claims for breach of contract,

                   27   breach of the implied covenant of good faith and fair dealing, rescission of purchase and refund of

                   28   purchase price, Moss-Magnuson Warranty Act (15 U.S.C. § 2301, et seq.), breach of express and
                         17699224                                        1
                        Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 2 of 38



                    1    implied warranties, and breach of obligation of good faith.          Plaintiff's primary complaint is

                    2    Removing Defendants are not honoring their warranty obligations to Plaintiff. Plaintiff is seeking

                    3   to have his automobile lease agreement rescinded and refunded.

                    4              Federal question jurisdiction exists when a claim arises pursuant to federal law.

                    5   Removing Defendants remove this action on the basis of federal question jurisdiction because

                    6   Plaintiffs complaint contains allegations that Removing Defendants violated federal statute

                    7   Moss-Magnuson Warranty Act (15 U.S.C. § 2301, et seq.).

                    8   II.        THE COURT HAS FEDERAL QUESTION JURISDICTION.

                    9              A.     The Removal is Timely Filed in the Proper Venue.
Q.,
..J
..J                10              Plaintiff filed this action in the Eighth Judicial District Court in Clark County, Nevada on
-ci
u
'"'ºo
o:                 11   October 4, 2018. See Ex. A, Complaint. Defendant BMW Financial Services NA was served
:i:~
U V~
(J)
         ~ .,.
        :::   \O
                   12   with the summons and complaint in this matter on or about October 17, 2018. See Ex. B, Service
fj      V).~

= ~-
a:;3; g.;
< -"'              13   of Process Transmittal. Removal of this matter is timely. The United States District Court for the
t.. ~
    o.        z>
 !- >.        vÍ
 !- :::       ro

;: ~ f             14   District of Nevada is the proper place to file this Notice of Removal under 28 U.S.C. § 1441(a)
:e ;::o ~~
z z ...J
- o
'"'º
¡... -
                   15   because it is the federal district court that embraces the place where the original action was filed
"'z
;'I';
o                  16   and is pending.
o:
CQ

                   17              B.     Statement of Statutory Basis for Jurisdiction.

                   18              This action is within the original jurisdiction of the United States District Court pursuant

                   19   to 28 U.S.C. § 1331. The statute provides that "[t]he district court shall have original jurisdiction

                   20   of all civil actions arising under the Constitution, laws, or treaties of the United States." 28

                   21   U.S.C. § 1331. Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over all other

                   22   claims in this action.

                   23              C.     Removing Defendants Meet All Other Requirements for Removal.

                   24              Removing Defendants have attached to this notice copies of all process, pleadings, and

                   25   orders filed with the state court prior to the filing of this Notice of Removal. 1 Removing

                   26
                                   1
                   27           On October 29, 2018, Defendant JRJ Investments, Inc. d/b/a BMW of Las Vegas filed an
                        Answer, Initial Appearance Fee, and Disclosure Statement Pursuant to NRCP 7.1. See Ex. C,
                   28   Answer, Initial Appearance Fee, and Disclosure Statement Pursuant to NRCP 7.1.
                        17699224                                            2
                     Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 3 of 38



                 1    Defendants will concurrently file a copy of this Notice in the Eighth Judicial District Court in

                 2    Clark County, Nevada. Removing Defendants also concurrently served a copy of this Notice on

                 3    Plaintiff.
                 4               DATED this 30th day of October, 2018.

                 5                                          BROWNSTEIN HYATT FARBER SCHRECK, LLP
                 6                                          BY: /si.Patrick J. Reilly
                                                               PATRICK J. REILLY, ESQ., NV Bar No. 6103
                 7                                             preilly@bhfs.com
                                                               MAXIMILIEN D. FETAZ, ESQ., NV Bar No. 12737
                 8                                             mfetaz@bhfs.com
                                                               100 North City Parkway, Suite 1600
                 9                                             Las Vegas, NV 89106-4614
Q,,                                                            Telephone: 702.382.2101
-l
-l              10                                             Facsimile: 702.382.8135
.,¡
u
Wo
"'o
                11                                             Attorneys for Defendants BMW Financial Services NA,
:: ~                                                           LLC and BMW ofNorth America, LLC
U V::::
00 -~ ~ .,.
         \O
                12
:     V).~

= ~-
o:: 3: g;
< -"'" >
~:. z
                13
E- >- vi
E--~ "'
<u~
 .e >
;,,
                14
:e ::o ~~
z z      ...J
-
Woo
é- -
                15
'fl
z
~               16
o
"'
CQ

                17

                18

                19
                20

                21

                22

                23
                24

                25
                26

                27
                28
                      17699224                                           3
                      Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 4 of 38



                  1                                       CERTIFICATE OF SERVICE

                  2               Pursuant to Fed. R. Civ. P. 5(b), and Section IV of District of Nevada Electronic Filing

                  3   Procedures, I certify that I am an employee of BROWNSTEIN HYATT FARBER SCHRECK,

                  4   LLP, and that the foregoing NOTICE OF REMOVAL UNDER 28 U.S.C. § 1331 was served

                  5   via electronic service on the 30th day of October, 2018, to the addresses shown below:

                  6   Kristofer D. Leavitt, Esq.
                      Leavitt Legal Group, P.C.
                  7
                      612 S.      io"
                                 Street
                  8   Las Vegas, NV 89101
                      kleavitt@leavittlegalgroup.com
                  9   (702) 423-7208
Q.
..J
..J              10   Attorneys for Jan Sheinfeld
li
u
Wo
IX o
                 11
:i:~                  Martin A. Little, Esq.
u     4)   :!
rJ) :::
      ~,,. \Ô
                 12   Alexander Villamar, Esq.
: en~      i          Howard & Howard Attorneys PLLC
=e:: ~-
     ~ g;
< -t: >          13   3 800 Howard Hughes Parkway
t. ó:. z
¡: .Ë' ~~             Suite 100
<U~
~ .e >
                 14   Las Vegas, NV 89169
:e    t:o ~
          .,
z z        ..J
                      mal\a),h21aw.com
-
Wo o             15
é- -                  av@h2law.com
"'z
~                16   (702) 257-1483
o
IX
Q:l

                 17   Attorneys for JRJ Investments, Inc.
                      d/b/a BMW o/Las Vegas
                 18

                 19
                                                              ls/Susan Roman
                                                              An employee of Brownstein Hyatt Farber Schreck, LLP
                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
                       17699224                                          4
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 5 of 38




   Exhibit '' A''
        Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 6 of 38

                                                Electronically Issued
, ..                                             10/5/2018 7:32 AM



        1   SEI
            Kristofer D. Leavitt, ESQ
        2   LEAVITT LEGAL GROUP, P.C.
            Nevada Bar No 13173
        3   612 S. 10th Street
            Las Vegas, Nevada 89101
        4   (702) 423-7208
            kleavitt@leavittlegalgroup.com
        5
            Attorneyfor PlaintiffJan Sheinfeld
        6
        7                                              DISTRICT COURT

        8                                        CLARK COUNTY, NEVADA

        9   JAN SHEINFELD, an individual                             Case No.: A-18-782227-C
                                                                     Dept. No.: XXIV
       1O                        Plaintiff,

       11   vs.                                                                    SUMMONS
       12   BMW FINANCIAL SERVICES NA, LLC, a
            foreign limited liability corporation; BMW OF
       13   NORTH AMERICA, LLC, a foreign limited
            liability corporation; JRJ INVESTMENTS,
       14   INC.d/b/a BMW OF LAS VEGAS, a Nevada
       15   limited liability corporation; DOES 1 through
            20, inclusive; and ROE CORPORATIONS 1
       16   through 20, inclusive;
       17
                                Defendants.
       18
       19                                             SUMMONS - CIVIL
       20   NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDED AGAINST YOU
            WITHOUT YOUR BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS.
       21
            READ THE INFORMATION BELOW.
       22
            TO THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiff(s) against you for
       23
            the relief set forth in the Complaint.
       24
                    l.     If you intend to defend this lawsuit, within 20 days after this Summons is served
       25
            on you, exclusive of the day of service, you must do the following:
       26
                           a.       file with the Clerk of this Court, whose address is shown below, a formal
       27
                                    written response to the Complaint in accordance with the rules of the
       28

                                                             Page I of2


                                              case Number: A-1&-782227-C
 Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 7 of 38




 1                          Court, with the appropriate filing fee.

 2                  b.      Serve a copy of your response upon the attorney whose name and address

 3                          is shown below.

 4          2.      Unless you respond, your default will be entered upon application of the

 5   Plaintiff(s) and failure to respond will result in   a judgment of default against you for the relief
 6   demanded in the Complaint, which could result in the taking of money or property or other relief

 7   requested in the Complaint.

 8          3.      If you intend to seek the advice of an attorney in this matter, you should do so

 9   promptly so that your response may be filed on time.

10          4.      The State of Nevada, its political subdivisions, agencies, officers, employees,

11   board members, commission members and legislators each have 45 days after service of this

12   Summons within which to file and Answer or other responsive pleading to the Complaint.

13
14   Submitted by

15

16
     LEAVITT u   ALGROUP, P.C.                                   Dep~ty C~erk.       ' Or.dirfl"mos
                                                                 Regional Justice Center
17
                                                                 200 Lewis Avenue
18                                                               Las Vegas, Nevada ~9155

19

20

21

22
23

24

25
26
27
28

                                                  Page2 of2
     Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 8 of 38



                                                                                  Electronically Flied



                                                                                  ~.,~~
                                                                                  10/41201812:08 PM
                                                                                  Steven D. Grierson

 1      COMP
        Kristofer D. Leavitt, ESQ
 2      LEAVITT LEGAL GROUP, P.C.
        Nevada Bar No 13173
 3      612 S. 10th Street
        Las Vegas, Nevada 89101
 4      (702) 423-7208
        kleavitt@leavittlegalgroup.com
 5
       Attorneyfor PlaintiffJan Sheinfeld
 6

 7                                             DISTRICT COURT

 8                                         CLARK COUNTY, NEVADA

        JAN SHEINFELD, an individual                        Case No.:      A-18-782227-C
 9
                                                            Dept. No.:       Department 24
IO                            Plaintiff,

11      vs.                                                                  COMPLAINT
12      BMW FINANCIAL SERVICES NA, LLC, a
        foreign limited liability corporation; BMW OF
13      NORTH AMERICA, LLC, a foreign limited
        liability corporation; JRJ INVESTMENTS,                    Arbitration Exemption Requested:
14      INC.d/b/a BMW OF LAS VEGAS, a Nevada
        limited liability corporation; DOES 1 through        Amount ln Controversy Exceeds $S0,000.00
15                                                               Action Seeking Equitable Relief
        20, inclusive; and ROE CORPORATIONS l
16      through 20, inclusive;

17
                          . Defendants.
18
19             COMES NOW Plaintiff JAN SHEINFELD (hereinafter as "Plaintiff"), by and through
 •
20
        his counsel of record, Kristofer D. Leavitt, Esq. of LEAVITT LEGAL GROUP, P.C., and hereby
21
        alleges as follows:
22
                                    PARTIES, JURISDICTION, AND VENUE
23
                l.     Plaintiff is, and was at all times relevant to the claims herein, a resident of Clark
24

2S      County in the State of Nevada.

26            . 2.     Defendant BMW FINANCIAL SERVICES NA, LLC ("BMW FS"), is a foreign
27      limited liability corporation that, at all times relevant to the claims herein, has been authorized to
28

                                                     Pagel of 10
 Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 9 of 38




 1   conduct business, and has conducted business, in the State of Nevada.

 2           3.     Defendant BMW OF NORTH AMERICA, LLC ("BMW NA"), is a foreign
 3   limited liability corporation that, at all times relevant to the claims herein, has been authorized to
 4
     conduct business, and has conducted business, in the State of Nevada.
 s
            4.      Defendant JRJ INVESTMENTS, INC.d/b/a BMW OF LAS VEGAS ("BMW
 6
     LV"), is a Nevada limited liability corporation that, at all times relevant to the claims herein, has
 7
 8   been authorized to conduct business, and has conducted business, in the State of Nevada.

 9           S.     Defendants sued herein under the fictitious names of DOES 1 through 20; and

10   ROE CORPORATIONS 1 through 20, inclusive, are presently unknown to Plaintiff, however,
11   are believed to be in some respect liable for the acts and omissions, whether intentional,
12
     negligent, or otherwise, alleged herein.
13
             6.     The actions and/or omissions sued upon herein were performed or occurred in
14
     Clark County in the State of Nevada and Plaintiff has suffered damages in excess of$1S,000.00,
1S

16   thus providing the District Court with subject matter jurisdiction and making the District Court

17   the proper venue for Plaintiff to seek relief.
18                                      GENERAL ALLEGATIONS
19           7. .   On or about April 4, 2017, Plaintiff entered into a Motor Vehicle Lease
20
     Agreement (Closed End) (the "Lease") with BMW LV, with BMW FS serving as the
21
     administrator of the Lease.
22
             8.     As part of the Lease, Plaintiff traded in his 201S Audi A6 2.0T and lease a 2017
23
24   BMW S-Series with 103 miles on the odometer (the "Vehicle").

2S           9.     As part of the Lease, Plaintiff also agreed to pay a monthly payment of$1,238.37
26   each month for 42 months.
27
             10.    When Plaintiff entered into the Lease, he relied on the fact that the Vehicle would
28

                                                  Page 2 of 10
 Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 10 of 38




 1   conform to his reasonable expectations of how a vehicle should perform, would be fit for a

 2   particular purpose, and would be of the same quality and character of other similar vehicles.

 3                   Unfortunately, the Vehicle has fallen well below Plaintiff's reasonable
              11.
 4
     expectations.
 5
              12.    On or about July 17, 2017, Plaintiff took the Vehicle to     BMW of Henderson
 6
     complaining that, among other things, the car would shake when braking and that the steering
 7

 8   column was often noisy and squeaky.

 9            13.    While the Vehicle was at BMW of Henderson for fourteen (14) days. from July

10   17, 2017 to July 31, 2017, BMW of Henderson confirmed the Vehilce would shake while
11
     braking.
12
              14.    To fix the problem, BMW of Henderson burnished the brakes and rotors, but
13
     when that was unsuccessful BMW of Henderson removed the wheels and calipers to resurface
14
     the rotors.
15

16            15.    BMW of Henderson claimed this resolved Plaintiff's issue with shaking while

17   braking.

18            16.    While the Vehicle was at BMW of Henderson, it was also confirmed the Vehicle
19
     had faulty components in the steering column.
20
          ·   17.    After a visual inspection,   BMW of Henderson concluded it was an internal issue
21
     within the steering column motors and that the steering column needed to be entirely replaced.
22
              18.    On or about December 29, 2017, Plaintiff again brought the Vehicle to BMW of
23
24   Henderson, complaining that the Vehicle still shook when braking.

25            19.    After inspection, BMW of Henderson balanced all of the wheels on the Vehicle,

26            '
     lubed thehubs, and torqued the wheels.
27
              20.    Plaintiff also requested a multi-point inspection of the Vehicle, which showed the
28

                                                   Page 3 of 10
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 11 of 38




 1   front brakes measured at 12 mm thickness, while the rear brakes measured at 1 O mm thickness.

 2           21.    Additionally, following the inspection, BMW Henderson indicated all other
 3   components of the Vehicle were functioning properly.
 4
             22.    On or about August 2, 2018, Plaintiff took the Vehicle to BMW LV, complaining
 5
     of the same problems that he persisted since he began the Lease.
 6
             23.    Again, the tires on the Vehicle were balanced and a multi-point inspection
 7
 8   performed,

 9           24.    On or ábout September 4, 2018, Plaintiff took the Vehicle back to BMW LV,

10   again complaining that the Vehicle shook when stopping at freeway speeds.
11           25.    BMW LV found that the front rotors on the Vehicle have excessive thickness
12
     variation.
13
             26.    BMW LV replaced the front brake pads and thinned the rotors to decrease the
14
15
     thickness variation.

16           27.    On September 11, 2018, Plaintiff again returned the Vehicle to BMW LV, again,

17   complaining the Vehicle shook when stopping at highway speeds.
18           28.    BMW LV found that the "FRONT ROTORS [had] EXCESSIVE DTV."
19
             29.    As a result, BMW LV removed and replaced the front Vehicle rotors and brake
20
     pads.
21
             30.    Despite this, the Vehicle continued to have problems that make it unsafe to
22
23   operate, have shaken Plaintiff's confidence in the vehicle, and/or substantially decreased the

24   value of the Vehicle.

25                                    FIRST CAUSE OF ACTION
                               Breach of Contract- BMW LV & BMW FS
26
27           31.    Plaintiff hereby incorporates all of the above allegations contained in above

28   Paragraphs as if fully set forth herein.

                                                Page4 cf 10
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 12 of 38




 1           32.    There was a valid contract between Plaintiff and BMW LV and/or BMW FS, to

 2   temporarily acquire a fully functional and safely-operable vehicle.
 3                   BMW LV and/or BMW FS breached the material terms of this contract by not
             33.
 4
     providing Plaintiff with a fully functional and safely-operable vehicle.
 s
             34.     BMW LV and/or BMW FS's breach of the material terms of this contract were
 6
     not excused of justified in any manner, nor were there any unfulfilled conditions precedent that
 7
 8   would be excused FCA's performance under the contract.

 9           3S.     As a result of BMW LV and/or BMW FS's actions, Plaintiff has suffered

10   damages in excess òf$1S,000.00.
11                   As a result of BMW LV and/or BMW FS's actions, Plaintiff has also found it
            36.
12
     necessary to retain LEAVITT LEGAL GROUP, P.C. to prosecute this action, and Plaintiff is entitled
13
     to reasonable attorneys' fees and costs.
14
             37.    As a result of BMW LV and/or BMW FS's actions, Plaintiff is entitled to punitive
IS
16   damages against BMW LV and/or BMW FS.

17                              SECOND CAUSE OF ACTION
        Breach of Implied Covenant or Good Faith and Fair Dealing - BMW LV & BMW FS
18
            38.     Plaintiff hereby incorporates all of the above allegations contained in above
19
20   Paragraphs as if fully set forth herein.

21          39.     There was a valid contract between Plaintiff and BMW LV and/or BMW FS, to
22   temporarily acquire a fully functional and safely-operable vehicle.
23
            40.     The contract between Plaintiff and BMW LV and/or BMW FS has, as does every
24
     other contract formed in the State of Nevada, and implied covenant to perform the contract in
2S
     good faith and in a manner consistent with the spirit of the agreement.
26
27          41.     Plaintiff reasonable and justifiably expected to receive certain benefits as part of

28   his contract with BMW LV and/or BMW FS, however, BMW LV and/or BMW FS's

                                                 Page S of 10
 Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 13 of 38




 I   performance under the contract bas been in a manner that violates the tenns of the a~eement and

 2   is inconsistent with the spirit of the agreement.

 3                    BMW LV and/or BMW FS's actions in not performing in a manner consistent
            42.
 4
     with the spirit of the agreement was deliberate.
 s
            43.       As a result of BMW LV and/or BMW FS's actions, Plaintiff has suffered
 6
     damages in excess of$1S,000.00.
 7
            44.       As a result of BMW LV and/or BMW FS's actions, Plaintiff has also found it
 8
 9   necessary to retain LEAVITT LEGAL GROUP, P.C. to prosecute this action, and Plaintiff is entitled

IO   to reasonable attorneys' fees and costs.
li                    As a result of BMW LV and/or BMW FS's actions, Plaintiff is entitled to punitive
            45.
12
     damages against BMW LV and/or BMW FS.
13
                                       THIRD CAUSE OF ACTION
14                 Rescission of Purchase and Refund of Purchase Price - NRS 597.630 -
                                          BMWLV&BMWNA
15
16          46.       Plaintiff hereby incorporates all of the above allegations contained in above

17   Paragraphs as if fully set forth herein.

18          47.       Plaintiff acquired the Vehicle from BMW LV and/or BMW FS fo~ his personal,
19
     family, or household use.
20
            48.       Plaintiff notified BMW LV and/or BMW FS in writing, either though its agents or
21
     authorized dealers or directly to BMW LV and/or BMW FS, of persistent problems with the
22

23   Vehicle that made it unsafe to drive.

24          49.       Plaintiff afforded BMW LV and/or BMW FS with a reasonable number of

25   attempts to correct the defect(s) in the Vehicle, however, the issues with the Vehicle were not

26   remedied.
27
             50.      Plaintiff attempted to submit this matter to FCA for informal dispute resolution,
28

                                                  Page 6 of 10
 Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 14 of 38




     I    as required by NRS 597.620, but those efforts were fruitless.
     2            Sl.    As a result of BMW LV and/or BMW FS's actions, Plaintiff bas suffered
     3
          damages in excess of $15,000.00.
 4
                 52.     As a result of BMW LV and/or BMW FS's actions, Plaintiff has also found it
     s
          necessary to retain LEAvrrr LEGAL GROUP, P.C. to prosecute this action, and Plaintiff is entitled
 6
          to reasonable attorneys' fees and costs.
 7
 8               53.     As a result of BMW LV and/or BMW FS's actions, Plaintiff is entitled to punitive

 9       damages against BMW LV and/or BMW FS.
IO                               FOURTH CAUSE OF ACTION
Il            Mos~Magnuson Warranty Act-15 U.S.C. § 2301, et seq. - BMW LV & BMW NA

12               54.     Plaintiff hereby incorporates all of the above allegations contained in above

13       Paragraphs as if fully set forth herein.
14               SS.    Plaintiff is a consumer as defined by IS U.S.C. § 2301(3).
15
                 S6.    The Vehicle is a consumer product as defined by IS U.S.C. § 2301(4)-(S).
16
                 57.    BMW LV and/or BMW NA are warrantors as defmed by 15 U.S.C. § 2301(6}(7)
17
                 S8.    The Moss-Magnuson Act requires BMW LV and/or BMW NA to remedy any of
18
19       the Vehicle's defects, malfunctions, or nonconformity within a reasonable time.

20               59.    BMW LV and/or BMW NA have failed to remedy the Vehicle's defects,

21       malfunctions, or nonconformity within a reasonable time.
22
                60.     Plaintiff notified BMW LV and/or BMW NA in writing, either though its agents
23
         or authorized dealers or directly to BMW LV and/or BMW NA, of persistent problems with the
24
         Vehicle that made it unsafe to drive.
2S
                61.     Plaintiff afforded BMW LV and/or BMW NA with a reasonable number of
26
27       attempts to correct the defect(s) in the Vehicle, however, the issues with the Vehicle were not

28       remedied.

                                                     Page 7 of 10
       Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 15 of 38


. .

       1          62.     The Vehicle has failed its essential purpose because, among other things, it is

       2   unsafe to operate.
       3                  As such, BMW LV and/or BMW NA has violated the Moss-Magnuson Warranty
                  63.
       4
           Act.
       5
                  64.     As a result of BMW LV and/or BMW NA's actions, Plaintiff has suffered
       6
           damages in excess of$1S,OOO.OO.
       7
       8          65.     As a result of BMW LV and/or BMW NA's actions, Plaintiff has also found it

       9   necessary to retain LEAVITT LEOAL GROUP, P.C. to prosecute this action, and Plaintiff is entitled

      10   to reasonable attorneys' fees and costs as stated in 15 U.S.C. § 230l(d)(2)
      11                  As a result of BMW LV and/or BMW FS's actions, Plaintiff is entitled to punitive
                  66.
      12
           damages against BMW LV and/or BMW FS.
      13
                                          FIFTH CAUSE OF ACTION
      14                Breach of Express and Implied Warrandes - NRS 104 - Defendants
      15                  Plaintiff hereby incorporates all of the above allegations contained in above
                  67.
      16
           Paragraphs as if fully set forth herein.
      17
                  68.     Throughout his interactions with Defendants, and its agents or authorized dealers,
      18
           Defendants made certain warranties, either expressly or impliedly, about various traits the
      19
      20   Vehicle possessed, including, but not limited to, the quality of Vehicle, the Vehicle's fitness for a

      21   particular purpose, and/or the Vehicle's merchantability.
      22          69.     Defendants knew, or had reason to know, Plaintiff would rely on Defendants'
      23
           warranties ~d Defendants' skill and judgment, and such warranties became a basis of the
      24
           bargain between Defendants and Plaintiff.
      25
                  70.     Plaintiff also believed, and Defendants are in fact, a merchant of the type of goods
      26
      27   Plaintiff bought from Defendants.

      28          71.     Defendants have not provided Plaintiff with a vehicle that conforms with the

                                                       Page 8 of IO
 Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 16 of 38




 1   warranties and representations it made to Plaintiff.

 2         . 72.     As a result of Defendant's actions, Plaintiff has suffered damages in excess of
 3
     $15,000.00.
 4
             73.     As a result of Defendant's actions, Plaintiff has also found it necessary to retain
 s
     LEAVITT LEGAL GROUP,         P.C. to prosecute this action, and Plaintiff is entitled to reasonable
 6
     attorneys' fees and costs.
 7
             74.     As a result of Defendants' actions, Plaintiff is entitled to punitive damages against
 8
 9   Defendants.
10                                   SIXTH CAUSE OF ACTION
                Breach of Obligation of Food Faith - NRS 104.1304, et seq. - Defendants
11

12           75.     Plaintiff hereby incorporates all of the above allegations contained in above

13   Paragraphs as if fully set forth herein.
14           16.     Pursuant to NRS 104.1304, "[e]very contract or duty within the Unifonn
15   Commercial Code imposes an obligation of good faith in its performance and enforcement."
16
             77.     Accordingly, Defendants have a duty to provide Plaintiff with a Vehicle free of
17
     defects and/or repair any defects.
18
             78.     Defendants breached this obligation because the Vehicle has, and continues to,
19
20   suffer from defects as described herein.

21           79.     As a result of Defendant's actions, Plaintiff has suffered damages in excess of

22   $ I 5,000.00.
23
             80.     As a result of Defendant's actions, Plaintiff has also found it necessary to retain
24
     LEAVITI LEGAL GROUP,         P.C. to prosecute this action, and Plaintiff is entitled to reasonable
25
     attorneys' fees and costs.
26
             81.     As a result of Defendants' actions, Plaintiff is entitled to punitive damages against
27
28   Defendants.

                                                  Page9 oflO
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 17 of 38




 1           WHEREFORE, Plaintiff prays for relief as follows:

 2           l.      For damages in excess of $15,000.00 together with any interest due thereon at the
 3   applicable rate of interest;
 4           2.      For punitive damages in an amount to be determined at trial;
 s           3.      For costs of suit incurred herein;
 6           4.      For reasonable attorneys' fees;
 7           5.      For other such relief as the Court may deem just and proper.
 8           DATED this 4th day of October, 2018.
 9                                  LEAVITT LEGAL GROUP, P.C.
10
11
                             By:
12                                  Kristofer D.~itt, Esq. ( 13173)
                                    612 S. 10th Street
13                                  Las Vegas, Nevada 89101
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 Page 10 of 10
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 18 of 38




    Exhibit ''B''
    Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 19 of 38


.(.'• • CT Corporation                                                         Service of Process
                                                                               Transmittal
                                                                               10/17/2018
                                                                               CT Log Number 534246479
    TO:        Jason Bichsel
               BMW of North America, LLC
               300 Chestnut Ridge Rd
               Woodcliff Lake, NJ 07677-7731


    RE:        Process Served in Nevada

    FOR:       BMW Financial Services NA, LLC (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:


    TITLE OF ACTION:                    Jan Sheinfeld, etc., Pltf. vs. BMW Financial Services Na, LLC, etc., et al., Dfts.
    DOCUMENT(S) SERVED:                 Summons, Complaint
    COURT/AGENCY:                       Clark County District Court, NV
                                        Case# A 18782227C
    NATURE OF ACTION:                   Product Liability Litigation - Lemon Law - 2017 BMW 5-Series
    ON WHOM PROCESS WAS SERVED:         The Corporation Trust Company of Nevada, Carson City, NV
    DATE AND HOUR OF SERVICE:           By Process Server on 10/17/2018 at 12:12
    JURISDICTION SERVED :               Nevada
    APPEARANCE OR ANSWER DUE:           Within 20 Days after service, exclusive of the day of service
    ATTORNEY(S) / SENDER(S):            Kristofer D. Leavitt
                                        Leavitt Legal Group, P.C.
                                        612 S. 10th Street
                                        Las Vegas, NV 89101
                                        702-423-7208
    ACTION ITEMS:                       SOP Papers with Transmittal, via UPS Next Day Air , 1 ZX212780100113523

                                        Image SOP
                                        Email Notification, Mark Smith mark.smith@bmwfs.com

                                        Email Notification, Sabrina Morrell sabrina.morrell@bmwfs.com

                                        Email Notification, Jason Bichsel jason.bichsel@bmwfs.com

    SIGNED:                             The Corporation Trust Company of Nevada
    ADDRESS:                            701 S Carson St.
                                        Suite 200
                                        Carson City, NV 89701-5239
    TELEPHONE:                          314-863-5545




                                                                               Page 1 of 1 / AP
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 20 of 38




    Exhibit ''C''
                        Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 21 of 38

                                                                                                       Electronically Filed
                                                                                                       10/29/2018 12:04 PM



                             ANS
                             Martin A. Little, Esq., NV Bar No. 7067
                         2
                             Alexander Villamar, Esq., NV Bar No. 9927
                         3   Howard & Howard Attorneys PLLC
                             3800 Howard Hughes Pkwy., Ste. 1000
                         4   Las Vegas, NV 89169
                             Telephone: (702) 257-1483
                         5
                             Facsimile: (702) 567-1568
                         6   E-Mail: mal@h2law.com; av@h2law.com
                             Attorneys for Defendant,
                         7   JRJ Investments, Inc. dba BMW of Las Vegas
                         8
                                                                    DISTRICT COURT
                         9
                                                              CLARK COUNTY, NEV ADA
                        10
                             JAN SHEINFELD, an individual                                CASE NO.: A-18-782227-C
                        11                                                               DEPT. NO.: XXIV
                                                     Plaintiff,
                        12
Uº
.,;¡   g                     vs .                                                       DEFENDANT JRJ INVESTMENTS,
                        13
.,;¡-
                                                                                         INC. dba BMW OF LAS VEGAS'S
=--
       -Q)
"'.... Cl) °'
~
e: ;,:.,-
          • 'D
                        14
                             BMW FINANCIAL SERVICES NA, LLC, a
                             foreign limited liability corporation; BMW OF
                                                                                           ANSWER TO COMPLAINT
                             NORTH AMERICA, LLC, a foreign limited
t:~ .,.: :     °' ~
               00 'St   15
<      i:>..   > -           liability corporation; JRJ INVESTMENTS,
-=
r,.,
         ~zr-'.-
       ..e: • .,.,      16   INC. d/b/a BMW OF LAS VEGAS, a Nevada
~       bO"'N
~       ::::1 ~Ñ'
                             limited liability corporation; DOES 1 through
o :i:          <U   o        20, inclusive; and ROE CORPORATIONS 1
:e -o,._, >"''-"'
              r--       17
"<I "':::: ...J
            "'
                             through 20, inclusive;
"Clo                    18
; :i:
 ~o                                                  Defendants.
ºº
=~                      19

                        20          Defendant JRJ Investments, Inc. dba BMW of Las Vegas ("Defendant"), by and through
                        21
                             its attorneys, Howard & Howard Attorneys PLLC, as and for its Answer to the Complaint (the
                        22
                             "Complaint") on file herein, admits, denies and alleges as follows:
                        23
                                                      PARTIES, JURISDICTION, AND VENUE
                        24
                                     I.     Answering Paragraph 1 of the Complaint, Defendant is without knowledge or
                        25
                             information sufficient to form a belief as to the truthfulness of the allegations contained therein,
                        26
                             and therefore denies the same.
                        27
                                    2.      Answering Paragraph 2 of the Complaint, Defendant is without knowledge or
                        28



                                                                             1 of 18




                                                           Case Number: A-18-782227-C
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 22 of 38




     information sufficient to form a belief as to the truthfulness of the allegations contained therein,
 2   and therefore denies the same.
 3                    Answering Paragraph 3 of the Complaint, Defendant is without knowledge or
               3.
 4
     information sufficient to form a belief as to the truthfulness of the allegations contained therein,
 5
     and therefore denies the same.
 6
               4.     Answering Paragraph 4 of the Complaint, Defendant admits it is a Nevada
 7
     corporation, duly licensed and conducting business in Nevada, and denies the remaining
 8
     allegations contained therein.
 9
               5.     Answering Paragraph 5 of the Complaint, Defendant is without knowledge or
IO
     information sufficient to form a belief as to the truthfulness of the allegations contained therein,
li
     and therefore denies the same.
12
               6.     Answering Paragraph 6 of the Complaint, Defendant is without knowledge or
13
     information sufficient to form a belief as to the truthfulness of the allegations contained therein,
14

15
     and therefore denies the same.

16                                    GENERAL ALLEGATIONS

17             7.     Answering Paragraph 7 of the Complaint, Defendant admits it entered into a

18   Motor Vehicle Lease Agreement with Plaintiff on April 4, 2017, which document speaks for

19   itself.
20             8.     Answering Paragraph 8 of the Complaint, Defendant admits that the Motor
21   Vehicle Lease Agreement (the "Lease"), which document speaks for itself, included a trade-in
22   vehicle consisting of a 2015 Audi A6 2.0T.
23
               9.     Answering Paragraph 9 of the Complaint, Defendant admits that the Lease,
24
     which document speaks for itself, required Plaintiff to make monthly payments of $1,238.37
25
     per month for 42 months.
26
               1 O.   Answering Paragraph 1 O of the Complaint, Defendant responds that the
27
     allegations call for a legal conclusion to which no response is required. To the extent a response
28
     is required, Defendant responds that the Lease speaks for itself, and is without knowledge or

                                                   2 of 18
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 23 of 38




     information sufficient to form a belief as to the truthfulness of the allegations contained therein,
 2   and therefore denies the same.
 3
             11.    Answering Paragraph 11 of the Complaint, Defendant responds that the
 4
     allegations call for a legal conclusion to which no response is required. To the extent a response
 5
     is required, Defendant is without knowledge or information sufficient to form a belief as to the
 6
     truthfulness of the allegations contained therein, and therefore denies the same.
 7
             12.    Answering Paragraph 12 of the Complaint, Defendant admits that Plaintiff took
 8
     the subject vehicle to BMW of Henderson on or about July 17, 2017. The documents describing
 9
     Plaintiff's complaints and the services provided by BMW of Henderson on that occasion, if
10
     any, speak for themselves. Defendant is without knowledge or information sufficient to form
II
     a belief as to the truthfulness of the remaining allegations contained therein, and therefore
12
     denies the same.

             13.    Answering Paragraph 13 of the Complaint, Defendant responds that the

     documents describing Plaintiffs complaints and the services provided by BMW of Henderson

     on that occasion, if any, speak for themselves. Defendant is without knowledge or information

     sufficient to form a belief as to the truthfulness of the remaining allegations contained therein,

     and therefore denies the same.

             14.    Answering Paragraph 14 of the Complaint, Defendant responds that the
20   documents describing Plaintiff's complaints and the services provided by BMW of Henderson
21   on that occasion, if any, speak for themselves. Defendant is without knowledge or information
22
     sufficient to form a belief as to the truthfulness of the remaining allegations contained therein,
23
     and therefore denies the same.
24
            15.     Answering Paragraph 15 of the Complaint, Defendant responds that the
25
     documents describing Plaintiffs complaints and the services provided by BMW of Henderson
26
     on that occasion, if any, speak for themselves. Defendant is without knowledge or information
27
     sufficient to form a belief as to the truthfulness of the remaining allegations contained therein,
28
     and therefore denies the same.

                                                   3 of 18
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 24 of 38




            16.     Answering Paragraph 16 of the Complaint, Defendant responds that the
 2   documents describing Plaintiffs complaints and the services provided by BMW of Henderson
 3   on that occasion, if any, speak for themselves. Defendant is without knowledge or information
 4
     sufficient to form a belief as to the truthfulness of the remaining allegations contained therein,
 5
     and therefore denies the same.
 6
            17.     Answering Paragraph 1 7 of the Complaint, Defendant responds that the
 7
     documents describing Plaintiffs complaints and the services provided by BMW of Henderson
 8
     on that occasion, if any, speak for themselves. Defendant is without knowledge or information
 9
     sufficient to form a belief as to the truthfulness of the remaining allegations contained therein,
IO
     and therefore denies the same.
li
            18.     Answering Paragraph 18 of the Complaint, Defendant admits that Plaintiff took
12
     the subject vehicle to BMW of Henderson on or about December 29, 2017. The documents

     describing Plaintiffs complaints and the services provided by BMW of Henderson on that

     occasion, if any, speak for themselves.      Defendant is without knowledge or information

     sufficient to form a belief as to the truthfulness of the remaining allegations contained therein,

     and therefore denies the same.
            19.     Answering Paragraph 19 of the Complaint, Defendant responds that the

     documents describing Plaintiffs complaints and the services provided by BMW of Henderson
20   on that occasion, if any, speak for themselves. Defendant is without knowledge or information
21   sufficient to form a belief as to the truthfulness of the remaining allegations contained therein,
22   and therefore denies the same.
23
            20.     Answering Paragraph 20 of the Complaint, Defendant responds that the
24
     documents describing Plaintiffs complaints and the services provided by BMW of Henderson
25
     on that occasion, if any, speak for themselves. Defendant is without knowledge or information
26
     sufficient to form a belief as to the truthfulness of the remaining allegations contained therein,
27
     and therefore denies the same.
28



                                                  4 of 18
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 25 of 38




            21.     Answering Paragraph 21 of the Complaint, Defendant responds that the
 2   documents describing Plaintiffs complaints and the services provided by BMW of Henderson
 3   on that occasion, if any, speak for themselves. Defendant is without knowledge or information
 4
     sufficient to form a belief as to the truthfulness of the remaining allegations contained therein,
 5
     and therefore denies the same.
 6
            22.     Answering Paragraph 22 of the Complaint, Defendant admits that Plaintiff took
 7
     the subject vehicle to BMW of Las Vegas on or about August 2, 2018.               The documents
 8
     describing Plaintiffs complaints and the services provided by BMW of Las Vegas on that
 9
     occasion, if any, speak for themselves.      Defendant is without knowledge or information
10
     sufficient to form a belief as to the truthfulness of the remaining allegations contained therein,
11
     and therefore denies the same.
12

            23.     Answering Paragraph 23 of the Complaint, Defendant responds that the
13
     documents describing Plaintiffs complaints and the services provided by BMW of Las Vegas
14

15
     on that occasion, if any, speak for themselves. Defendant is without knowledge or information

16   sufficient to form a belief as to the truthfulness of the remaining allegations contained therein,

17   and therefore denies the same.

18          24.     Answering Paragraph 24 of the Complaint, Defendant admits that Plaintiff took

19   the subject vehicle to BMW of Las Vegas on or about September 4, 2018. The documents

20   describing Plaintiffs complaints and the services provided by BMW of Las Vegas on that
21   occasion, if any, speak for themselves.      Defendant is without knowledge or information
22   sufficient to form a belief as to the truthfulness of the remaining allegations contained therein,
23
     and therefore denies the same.
24
            25.     Answering Paragraph 25 of the Complaint, Defendant responds that the
25
     documents describing Plaintiffs complaints and the services provided by BMW of Las Vegas
26
     on that occasion, if any, speak for themselves. Defendant is without knowledge or information
27
     sufficient to form a belief as to the truthfulness of the remaining allegations contained therein,
28
     and therefore denies the same.

                                                  5 of 18
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 26 of 38




             26.     Answering Paragraph 26 of the Complaint, Defendant responds that the
 2   documents describing Plaintiffs complaints and the services provided by BMW of Las Vegas
 3
     on that occasion, if any, speak for themselves. Defendant is without knowledge or information
 4
     sufficient to form a belief as to the truthfulness of the remaining allegations contained therein,
 5
     and therefore denies the same.
 6
             27.     Answering Paragraph 27 of the Complaint, Defendant admits that Plaintiff took
 7
     the subject vehicle to BMW of Las Vegas on or about September 11, 2018. The documents
 8
     describing Plaintiffs complaints and the services provided by BMW of Las Vegas on that
 9
     occasion, if any, speak for themselves.       Defendant is without knowledge or information
10
     sufficient to form a belief as to the truthfulness of the remaining allegations contained therein,
11
     and therefore denies the same.
12
             28.     Answering Paragraph 28 of the Complaint, Defendant responds that the
13

     documents describing Plaintiffs complaints and the services provided by BMW of Las Vegas
14

15
     on that occasion, if any, speak for themselves. Defendant is without knowledge or information

16   sufficient to form a belief as to the truthfulness of the remaining allegations contained therein,

17   and therefore denies the same.

18          29.      Answering Paragraph 29 of the Complaint, Defendant responds that the

19   documents describing Plaintiffs complaints and the services provided by BMW of Las Vegas
20   on that occasion, if any, speak for themselves. Defendant is without knowledge or information
21   sufficient to form a belief as to the truthfulness of the remaining allegations contained therein,
22   and therefore denies the same.
23
             30.    Answering Paragraph 30 of the Complaint, Defendant is without knowledge or
24
     information sufficient to form a belief as to the truthfulness of the allegations contained therein,
25
     and therefore denies the same.
26
     li I
27
     li I
28



                                                   6 of 18
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 27 of 38




                                     FIRST CAUSE OF ACTION
 2                           Breach of Contract - BMW LV & BMW FS
 3                  Answering Paragraph 31 of the Complaint, Defendant repeats and re-alleges its
            31.
 4
     answers as though fully contained therein.
 5
            32.     Answering Paragraph 32 of the Complaint, Defendant admits it entered into a
 6
     Motor Vehicle Lease Agreement with Plaintiff on April 4, 2017, which document speaks for
 7
     itself. Defendant is without knowledge or information sufficient to form a belief as to the
 8
     truthfulness of the remaining allegations contained therein, and therefore denies the same.
 9
            33.     Answering Paragraph 33 of the Complaint, as they pertain to Defendant, the
10
     allegations contained therein are denied.
11
            34.     Answering Paragraph 34 of the Complaint, as they pertain to Defendant, the
12
     allegations contained therein are denied.

            35.     Answering Paragraph 35 of the Complaint, as they pertain to Defendant, the

     allegations contained therein are denied.

            36.     Answering Paragraph 36 of the Complaint, as they pertain to Defendant, the

     allegations contained therein are denied.

            37.     Answering Paragraph 37 of the Complaint, as they pertain to Defendant, the

     allegations contained therein are denied.
20                                 SECOND CAUSE OF ACTION
21    Breach of Implied Covenant of Good Faith and Fair Dealing - BMW LV & BMW FS
22                  Answering Paragraph 38 of the Complaint, Defendant repeats and re-alleges its
            38.
23
     answers as though fully contained therein.
24
            39.     Answering Paragraph 39 of the Complaint, Defendant admits it entered into a
25
     Motor Vehicle Lease Agreement with Plaintiff on April 4, 2017, which document speaks for
26
     itself. Defendant is without knowledge or information sufficient to form a belief as to the
27
     truthfulness of the remaining allegations contained therein, and therefore denies the same.
28



                                                  7 of 18
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 28 of 38




            40.      Answering Paragraph 40 of the Complaint, Defendant responds that the
 2   allegations call for a legal conclusion to which no response is required. To the extent a response
 3
     is required, Defendant responds that the Motor Vehicle Lease Agreement speaks for itself.
 4
     Defendant is without knowledge or information sufficient to form a belief as to the truthfulness
 s   of the remaining allegations contained therein, and therefore denies the same.
 6
            41.     Answering Paragraph 41 of the Complaint, as they pertain to Defendant, the
 7
     allegations contained therein are denied.
 8
            42.     Answering Paragraph 42 of the Complaint, as they pertain to Defendant, the
 9
     allegations contained therein are denied.
10
            43.     Answering Paragraph 43 of the Complaint, as they pertain to Defendant, the
11
     allegations contained therein are denied.
12
            44.     Answering Paragraph 44 of the Complaint, as they pertain to Defendant, the

     allegations contained therein are denied.
            45.     Answering Paragraph 45 of the Complaint, as they pertain to Defendant, the

     allegations contained therein are denied.

                                      THIRD CAUSE OF ACTION

               Rescission of Purchase and Refund of Purchase Price - NRS 597 .630 -

                                          BMW LV & BMW NA
20          46.     Answering Paragraph 46 of the Complaint, Defendant repeats and re-alleges its
21   answers as though fully contained therein.
22          47.     Answering Paragraph 47 of the Complaint, Defendant is without knowledge or
23
     information sufficient to form a belief as to the truthfulness of the allegations contained therein,
24
     and therefore denies the same.
25
            48.     Answering Paragraph 48 of the Complaint, Defendant is without knowledge or
26
     information sufficient to form a belief as to the truthfulness of the allegations contained therein,
27
     and therefore denies the same.
28



                                                   8 of 18
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 29 of 38




             49.     Answering Paragraph 49 of the Complaint, Defendant is without knowledge or
 2   information sufficient to form a belief as to the truthfulness of the allegations contained therein,
 3
     and therefore denies the same.
 4
             50.     Answering Paragraph 50 of the Complaint, Defendant is without knowledge or
 5
     information sufficient to form a belief as to the truthfulness of the allegations contained therein,
 6
     and therefore denies the same.
 7
             51.     Answering Paragraph 51 of the Complaint, as they pertain to Defendant, the
 8
     allegations contained therein are denied.
 9
             52.     Answering Paragraph 52 of the Complaint, as they pertain to Defendant, the
JO
     allegations contained therein are denied.
II
             53.     Answering Paragraph 53 of the Complaint, as they pertain to Defendant, the
12
     allegations contained therein are denied.

                                    FOURTH CAUSE OF ACTION

         Moss-Magnuson Warranty Act 15 U.S.C. § 2301, et seq. -BMW LV & BMW NA

             54.     Answering Paragraph 54 of the Complaint, Defendant repeats and re-alleges its

     answers as though fully contained therein.

             55.     Answering Paragraph 55 of the Complaint, Defendant responds that the

     allegations call for a legal conclusion to which no response is required. To the extent a response
20   is required, Defendant responds that 15 U.S.C. § 2301(3) speaks for itself. Defendant is without
21   knowledge or information sufficient to form a belief as to the truthfulness of the remaining
22   allegations contained therein, and therefore denies the same.
23                   Answering Paragraph 56 of the Complaint, Defendant responds that the
             56.
24
     allegations call for a legal conclusion to which no response is required. To the extent a response
25
     is required, Defendant responds that 15 U.S.C. § 2301(4)-(5) speaks for itself. Defendant is
26
     without knowledge or information sufficient to form a belief as to the truthfulness of the
27
     remaining allegations contained therein, and therefore denies the same.
28



                                                   9 of 18
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 30 of 38




            57.     Answering Paragraph 57 of the Complaint, Defendant responds that the
 2   allegations call for a legal conclusion to which no response is required. To the extent a response
 3   is required, Defendant responds that 15 U.S.C. § 2301(6)-(7) speaks for itself. Defendant is
 4
     without knowledge or information sufficient to form a belief as to the truthfulness of the
 5
     remaining allegations contained therein, and therefore denies the same.
 6
            58.     Answering Paragraph 58 of the Complaint, Defendant responds that the
 7
     allegations call for a legal conclusion to which no response is required. To the extent a response
 8
     is required, Defendant responds that the Moss-Magnuson Act speaks for itself. Defendant is
 9
     without knowledge or information sufficient to form a belief as to the truthfulness of the
IO
     remaining allegations contained therein, and therefore denies the same.
li
             59.    Answering Paragraph 59 of the Complaint, as they pertain to Defendant, the
12
     allegations contained therein are denied.
            60.     Answering Paragraph 60 of the Complaint, Defendant is without knowledge or

     information sufficient to form a belief as to the truthfulness of the allegations contained therein,

     and therefore denies the same.
             61.    Answering Paragraph 61 of the Complaint, Defendant is without knowledge or

     information sufficient to form a belief as to the truthfulness of the allegations contained therein,

     and therefore denies the same.
20           62.    Answering Paragraph 62 of the Complaint, as they pertain to Defendant, the
21   allegations contained therein are denied.
22                  Answering Paragraph 63 of the Complaint, as they pertain to Defendant, the
             63.
23
     allegations contained therein are denied.
24
            64.     Answering Paragraph 64 of the Complaint, as they pertain to Defendant, the
25
     allegations contained therein are denied.
26
            65.     Answering Paragraph 65 of the Complaint, as they pertain to Defendant, the
27
     allegations contained therein are denied.
28



                                                   10 of 18
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 31 of 38




            66.      Answering Paragraph 66 of the Complaint, as they pertain to Defendant, the
 2   allegations contained therein are denied.
 3                                   FIFTH CAUSE OF ACTION
 4
                  Breach of Express and Implied Warranties-NRS 104- Defendants
 5
            67.      Answering Paragraph 67 of the Complaint, Defendant repeats and re-alleges its
 6
     answers as though fully contained therein.
 7
            68.      Answering Paragraph 68 of the Complaint, Defendant          responds    that   the
 8
     documents governing the Lease and its terms referenced in this paragraph speak for themselves.
 9
     Defendant denies making any warranties not expressly provided for in the lease documents, and
IO
     is without knowledge or information sufficient to form a belief as to the truthfulness of the
I1
     remaining allegations contained therein, and therefore denies the same.
12
            69.      Answering Paragraph 69 of the Complaint, as they pertain to Defendant, the
13

[4
     allegations contained therein are denied.

15
            70.      Answering Paragraph 70 of the Complaint, Defendant responds that the

16   allegations call for a legal conclusion to which no response is required. To the extent a response

17   is required, Defendant responds that NRS 104 speaks for itself.            Defendant is without

18   knowledge or information sufficient to form a belief as to the truthfulness of the remaining

19   allegations contained therein, and therefore denies the same.
20          71.      Answering Paragraph 71 of the Complaint, Defendant denies the allegations
21   contained therein.
22                   Answering Paragraph 72 of the Complaint, as they pertain to Defendant, the
            72.
23
     allegations contained therein are denied.
24
            73.      Answering Paragraph 73 of the Complaint, as they pertain to Defendant, the
25
     allegations contained therein are denied.
26
            74.      Answering Paragraph 74 of the Complaint, as they pertain to Defendant, the
27
     allegations contained therein are denied.
28
     li I

                                                  11 of 18
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 32 of 38




                                      SIXTH CAUSE OF ACTION
 2              Breach of Obligation of Good Faith - NRS 104.1304, et seq. - Defendants
 3                    Answering Paragraph 75 of the Complaint, Defendant repeats and re-alleges its
            75.
 4
     answers as though fully contained therein.
 5
            76.       Answering Paragraph 76 of the Complaint, Defendant responds that the
 6
     allegations call for a legal conclusion to which no response is required. To the extent a response
 7
     is required, Defendant responds that NRS 104.1304 speaks for itself.
 8
            77.       Answering Paragraph 77 of the Complaint, Defendant responds that the
 9
     allegations call for a legal conclusion to which no response is required. To the extent a response
10
     is required, Defendant is without knowledge or information sufficient to form a belief as to the
Il
     truthfulness of the allegations contained therein, and therefore denies the same.
12
            78.       Answering Paragraph 78 of the Complaint, as they pertain to Defendant, the
13

14
     allegations contained therein are denied.

15
            79.       Answering Paragraph 79 of the Complaint, as they pertain to Defendant, the

16   allegations contained therein are denied.

17           80.      Answering Paragraph 80 of the Complaint, as they pertain to Defendant, the

18   allegations contained therein are denied.

19           81.      Answering Paragraph 81 of the Complaint, as they pertain to Defendant, the

20   allegations contained therein are denied.
21           82.      Defendant denies any allegation not specifically admitted herein.
22                                    AFFIRMATIVE DEFENSES
23
                                    FIRST AFFIRMATIVE DEFENSE
24
            Plaintiffs Complaint fails to state a claim against Defendant upon which relief can be
25
     granted.
26
                                  SECOND A.F.FlRMA'lTVb D.hF.b.:NSE
27
            Plaintiff is not entitled to any recovery from Defendant due to the doctrines of laches,
28
     waiver, and estoppel.

                                                  12 of 18
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 33 of 38




                                     THIRD AFFIRMATIVE DEFENSE
 2            Plaintiff is not entitled to any recovery from Defendant due to the doctrine of unclean
 3
     hands.
 4
                                     FOURTH AFFIRMATIVE DEFENSE
 5
              The damages, if any, which Plaintiff has suffered were caused in whole or in part by the
 6
     acts or omissions of Plaintiff, his agents and representatives.
 7
                                      FIFTH AFFIRMATIVE DEFENSE
 8
              Plaintiffs claims are barred by Plaintiffs own fraudulent acts, fraud, fraudulent
 9
     inducements, omissions and misrepresentations whether intentional, negligent, or constructive.
IO
                                     SIXTH AFFIRMATIVE DEFENSE
Il
              Plaintiffs claims are barred as Plaintiff breached his duties to Defendant.
12
                                  SEVENTH AFFIRMATIVE DEFENSE

              Plaintiffs claims are barred under the doctrine of economic duress.

                                     EIGHTH AFFIRMATIVE DEFENSE

              Defendant at all times relevant hereto acted truthfully, honestly and in good faith in its

     dealings with Plaintiff.
                                     NINTH AFFIRMATIVE DEFENSE

              Plaintiff failed to take reasonable steps to mitigate his damages, thus completely or
20   partially barring his claims.
21                                   TENTH AFFIRMATIVE DEFENSE
22            By virtue of his conduct, Plaintiff should be estopped from making any claim against
23
     Defendant.
24
                                 ELEVENTH AFFIRMATIVE DEFENSE
25
              The damages, if any, that were allegedly sustained by Plaintiff as a result of the acts
26
     alleged in the Complaint were caused by the acts, omissions, negligence and/or intentional
27
     misconduct of third parties over whom Defendant had no control.
28
     li I

                                                   13 of 18
                          Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 34 of 38




                                                             TWELFTH AFFIRMATIVE DEFENSE
                           2            Plaintiff has suffered no recoverable damages.
                           3
                                                            THIRTEENTH AFFIRMATIVE DEFENSE
                           4
                                       Defendant has been required to retain the services of an attorney to enforce the rights
                           5
                               herein asserted, and is entitled to the fees and costs heretofore paid or incurred for such
                           6
                               damages, and are further entitled to attorney's fees and costs to defend this action.
                           7
                                                           FOURTEENTH AFFIRMATIVE DEFENSE
                           8
                                       The complained of acts or omissions were legal, justified, and reasonable under the
                           9
                               circumstances.
                          IO
                                                            FIFTEENTH AFFIRMATIVE DEFENSE
                          Il
                                       Plaintiffs claims are barred due to his breach of obligations.
                          12
u    O
..;¡ g                    13
                                                            S1XTEENTH AFFIRMATIVE DEFENSE
..;¡-
~ ~ °'                    14
                                       Plaintiffs claims are barred due to lack, failure and/or breach of conditions precedent
a;       " '-Cl
 = ;;,:,-
 z; ; : °' ,..,                and/or subsequent.
t:..S.:00~                15
<';;; > '-;"
~ ~ z" ~                  16                               SEVENTEENTH AFFIRMATIVE DEFENSE
~     00 ~ N
:t:   ::s
:i: :;;
      ....
             >~
             bl) ,-.,



             V)   .._,,
                          17           Defendant has not retained any benefit which in equity or good conscience belong to

~ ~ j                     18   Plaintiff.
; ::r::
~ ~                       19                                EIGHTEENTH AFFIRMATIVE DEFENSE
                          20           The alleged damages complained ofby Plaintiff were caused by a new, independent and
                          21   effective intervening cause.
                          22
                                                           NINETEENTH AFFIRMATIVE DEFENSE
                          23
                                       Plaintiffs claims are barred by the statute of frauds, and the parole evidence rule.
                          24
                                                            TWENTIETH AFFIRMATIVE DEFENSE
                          25
                                       Defendant did not supply false information to Plaintiff or any third party.
                          26
                                                           TWENTY-FIRST AFFIRMATIVE DEFENSE
                          27
                                       Defendant exercised reasonable care and competence in obtaining and communicating
                          28
                               information to Plaintiff.

                                                                            14 of 18
Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 35 of 38




                             TWENTY-SECOND AFFIRMATIVE DEFENSE
 2           Under the factual circumstances set forth in the Complaint, there was a misuse of the
 3
     product by Plaintiff and misuse of the vehicle is an absolute defense to any recovery.
 4
                              TWENTY-THIRD AFFIRMATIVE DEFENSE
 5
             Defendant did not fail to disclose any material fact in connection with the sale of goods
 6
     or services.
 7
                             TWENTY-FOURTH AFFIRMATIVE DEFENSE
 8
             Defendant at no time acted with malice, oppression or conscious disregard in its dealings
 9
     with Plaintiff.
IO
                               TWENTY-FIFTH AFFIRMATIVE DEFENSE
11
             At the time of the lease of the subject vehicle, Defendant had no reason to know of any
12
     particular purpose for which Plaintiff required the vehicle or that Plaintiff was relying on

     Defendant's skill or judgment in selecting or furnishing a suitable vehicle.

                              TWENTY-SIXTH AFFIRMATIVE DEFENSE

             The basis of the Complaint and the damages, if any, allegedly incurred arise out of an

     alleged breach of contract, and Plaintiff is not entitled to recover exemplary or punitive

     damages.
                            TWENTY-SEVENTH AFFIRMATIVE DEFENSE
20           Any action taken by the Defendant was proper, legal, and was not motivated by hatred
21   and/or ill will, or with the deliberate intent to injure Plaintiff.
22                           TWENTY-EIGHTH AFFIRMATIVE DEFENSE
23
             Any alleged representations or warranties made by Defendant, through its agents, were
24
     not in writing and are not enforceable.
25
                              TWENTY-NINTH AFFIRMATIVE DEFENSE
26
             The conduct alleged in the Complaint, which Defendant denies, does not rise to the level
27
     of being considered extreme, severe, beyond all bounds of decency, atrocious or intolerable.
28



                                                    15 of 18
                           Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 36 of 38




                                                           THIRTIETH AFFIRMATIVE DEFENSE
                            2          If the subject vehicle was in any way defective, which Defendant expressly denies, the
                            3
                                said defect occurred at some time subsequent to leaving Defendant's control, and as a result of
                            4
                                the manner in which it was used, maintained or repaired over which Defendant had no control.
                            5
                                                         THIRTY-FIRST AFFIRMATIVE DEFENSE
                            6
                                       Any alleged statements made by Defendant's agents, which Defendant denies, were
                            7
                                merely an opinion or commendation of goods and does not create any express or implied
                            8
                                warranty.
                            9
                                                       THIRTY-SECOND AFFIRMATIVE DEFENSE
                           10
                                       At the time of the sale, the subject vehicle was fit for the ordinary purposes for which it
                           Il
                                was to be used.
                           12
Uº
.,J      g                                              THIRTY-THIRD AFFIRMATIVE DEFENSE
.,J .....
                           13
g.. aj
"'....
 ~
         -
         Cl)   "'
           " 'CJ
                           14
                                               Pursuant to NRCP 11, as amended, all possible affirmative defenses may not

8= :::"'~
   >. -                         have been alleged herein, insofar as sufficient facts were not available after reasonable inquiry
:t:-"'00 ..,¡-             15
<i:l.>-
-=.. ..<::~ z" ~ in        16   upon the filing of this Answer, and, therefore, Defendant reserves the right to amend this
OI       bl)   ¡@N
,::      ;:I bl),,....._
o        ::r:: Q)   8           Answer to allege additional affirmative defenses if subsequent investigation warrants.
           .... >"' __,,
:: 'O               t--    17
<>!I ro ro
'0 ::: ._¡                             WHEREFORE, Defendant demands judgment as follows:
 .. o                      18
 OI ::t:
 ,::o
                                       1.      That Plaintiffs Complaint be dismissed with prejudice, and that he take nothing
::ºº                       19
   ~
                           20   thereby;
                           21          2.      That Defendant be awarded its reasonable attorney's fees and costs of suit
                           22
                                herein; and
                           23
                                I li
                           24
                                I li
                           25
                                lii
                           26

                           27

                           28



                                                                            16 of 18
                        Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 37 of 38




                                 3.    For such other and further relief as the Court deems just and proper.
                         2       DATED this   ~q day of October, 2018.
                         3                                  HOWARD & HOWARD ATTORNEYS, PLLC
                         4

                         5                                  By:   _{JJ;
                                                                    ~V/L~--===="-----
                                                                  Martin A. Little, Esq.
                         6                                        Alexander Villamar, Esq.
                         7
                                                                  3800 Howard Hughes Pkwy., Ste. 1000
                                                                  Las Vegas, NV 89169
                         8                                        Telephone: (702) 257-1483
                                                                  Facsimile: (702) 567-1568
                         9
                                                                  Attorneys for Defendant,
                        10                                        JR.I Investments, Inc. dba BMW ofLas Vegas

                        li

                        12
Uº
~g
~-
Q,..       •
                        13

 >.
 G>
        ...
 "' eno °'
       • 'CJ
                        14
 =...    >.  -
         i:::°'<'>
~~00~                   15
<       i:l. > -
'O
 ...
          ~z~
        ,-Cl  •   V)    16
 ~       òll~N
 ~ ;:, òON'
=== >ºot--
        -i:,
         ...   <Il'-'
                        17
"CS o:! o:!
    :::: ....l
'O o                    18
 :; =
 ~o
 =º
=~                      19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28



                                                                   17 of 18
                        Case 2:18-cv-02083-JAD-GWF Document 1 Filed 10/30/18 Page 38 of 38




                                                              CERTIFICATE OF SERVICE
                         2             I hereby certify that I am employed in the County of Clark, State of Nevada, am over
                         3
                             the age of 18 years and not a party to this action. My business address is that of Howard &
                         4
                             Howard Attorneys PLLC, 3800 Howard Hughes Parkway, Suite 1000, Las Vegas, Nevada,
                         5
                             89169.
                         6
                                       On the ~day of October, 2018, I served the foregoing DEFENDANT JRJ
                         7
                             INVESTMENTS, INC. dba BMW OF LAS VEGAS'S ANSWER TO COMPLAINT in
                         8
                             this action or proceeding electronically with the Clerk of the Court via the Odyssey E-File and
                         9
                             Serve System, which will cause this document to be served upon the following counsel of
                        IO
                             record:
                        li
                                       Kristofer D. Leavitt, Esq.
                        12
                                       Leavitt Legal Group, P.C.
Uº                                     612 S. 10 th Street
..,;¡ 8                 13
..,;i-
~
~
 "' en
 ..., - °'
      o.

= ;:,:,-• '-O
                        14
                                       Las Vegas, NV 89101
                                       Attorneys for Plaintiff
 ~ ~a::°'~
:t::   00 V             15
<i:i..>-                               I certify under penalty of perjury that the foregoing is true and correct, and that I
-=.. ..e:¡'; z• i-'.-
                 or,    16
 "'oo"'N
 ~ ::s ~----
                             executed this Certificate of Service on O obedf-Íh          2018 at Las Vegas, Nevada.
 0 :e Cl) 8
:e "C.__. >en'-'
              r-        17
~ "' "'
-= ~ ,_¡                18
 ; :e
~o
=~
00                      19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28



                                                                         18 ofl8
